           Case 3:20-cv-08150-JJT Document 24 Filed 10/14/20 Page 1 of 4




1    Penny L. Koepke
     pkoepke@hoalaw.biz
2    Maxwell & Morgan, P.C.
     4854 E. Baseline Road, Suite 104
3    Mesa, Arizona 85206
     Telephone (480) 833-1001
4
     [Additional counsel appearing on signature page]
5
     Attorneys for Plaintiff and the Class
6
                         IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE DISTRICT OF ARIZONA
8
      Brenda Whittaker, individually and on
9                                                     Case No. 3:20-cv-08150-PCT-JJT
      behalf of all others similarly situated,
10
                           Plaintiff,                  PLAINTIFF’S RESPONSE IN
11
                                                       OPPOSITION TO DEFENDANT
12    v.                                               NATIONAL REPUBLICAN
                                                       SENATORIAL COMMITTEE’S
13    National Republican Senatorial                   SUPPLEMENTAL BRIEF IN
      Committee, a District of Columbia non-           SUPPORT OF ITS MOTION TO
14
      profit organization,                             DISMISS UNDER RULE 12(b)(6) OR
15                                                     TO STAY PROCEEDINGS
                           Defendant.
16                                               1.
17          Defendant National Republican Senatorial Committee (“NRSC” or “Defendant”)
18   has filed a supplemental brief in support of its bid to have this case dismissed or stayed,
19   drawing the Court’s attention to a decision out of the Eastern District of Louisiana in
20   Creasy v. Charter Commc’ns, Inc., No. CV 20- 1199, 2020 WL 5761117 (E.D. La. Sept.
21   28, 2020) (attached as Exhibit A to Def. Supp. Br.). According to NRSC, “Creasy
22   supports the NRSC’s argument that Whittaker’s complaint should be dismissed or at least
23   stayed pending Facebook [Inc., v. Duguid, No. 19-511],” because Creasy found that the
24   Supreme Court’s decision in Barr v. American Association of Political Consultants
25   (AAPC), 140 S. Ct. 2335 (2020) rendered the entire TCPA unconstitutional “from the
26   moment Congress enacted the offending government-debt exception to the moment the
27
28
           Case 3:20-cv-08150-JJT Document 24 Filed 10/14/20 Page 2 of 4




 1   Court severed that exception to preserve the rest of the law….” (Def. Supp. Br. 1.) This
 2   Court should refuse to follow Creasy.
 3          First, the idea that the decision in AAPC rendered the entire TCPA unconstitutional
 4   during the time period when the unlawful debt-collection provision was first added
 5   through the date the Supreme Court severed it is undercut by AAPC itself. As Justice
 6   Kavanaugh explained when describing the impact of the Court’s decision:
 7
            As the Government acknowledges, although our decision means the end of
 8          the government-debt exception, no one should be penalized or held liable for
            making robocalls to collect government debt after the effective date of the
 9          2015 government-debt exception and before the entry of final judgment by
            the District Court on remand in this case, or such date that the lower courts
10          determine is appropriate. See Reply Brief 24. On the other side of the ledger,
            our decision today does not negate the liability of parties who made
11          robocalls covered by the robocall restriction.

12   Barr, 140 S. Ct. 2335, 2355 n.6, 207 L. Ed. 2d 784 (Emphasis added). Giving this
13   language short shrift as dicta from a plurality opinion, the Court in Creasy decided that the
14   two-Justice Opinion authored by Justice Gorsuch should carry the day.
15          Second, no other court has agreed with Creasy and this Court shouldn’t be the first.
16   Indeed, multiple courts have found that the government debt collection is severable and
17   that it didn’t negate all robocall liability while it was in effect. See, e.g., Taylor v. KC VIN,
18   LLC, No. 4:19-CV-00110-NKL, 2019 WL 6499140, at *16 (W.D. Mo. Dec. 3, 2019)
19   (“Given the general presumption in favor of severability, the apparent Congressional
20   intent that the unconstitutional provision be severed, and the TCPA’s demonstrated ability
21   to be fully operative without the severed provision, the Court finds the government-debt
22   exception is severable. Other courts have found the same.”) (citing Perrong v. Liberty
23   Power Corp., 411 F. Supp. 3d 258, 268 (D. Del. 2019) (“There is no evidence that
24   Congress would not have enacted the TCPA without the exception for government
25   debt.”); Wilson v. PH Phase One Operations L.P., No. CV DKC 18-3285, 2019 WL
26   4735483 (D. Md. Sept. 27, 2019); Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-
27   ADB, 2019 WL 4645524 (D. Mass. Sept. 24, 2019)).
28
                                                     1
           Case 3:20-cv-08150-JJT Document 24 Filed 10/14/20 Page 3 of 4




 1          Third, the Court in Creasy went out of its way to ignore the fact that the TCPA had
 2   been in effect since 1991 and Congress never expressed any intent that it should only
 3   function with a government-debt exception added in 2005. Likewise, Creasy fails to
 4   adequately address the severability clause and other indications that the debt-collection
 5   provision was severable from the rest of the statute.
 6          Hence, the Court should refuse to stay or dismiss the case based on Creasy. At no
 7   point did the Court in AAPC intend to do away with the robocall restrictions that have now
 8   been in effect for 29 years. As such, the Court should deny the Defendant’s Motion and
 9   award such relief as it deems necessary and just.
10
11                                             Respectfully submitted,

12   Dated: October 14, 2020                   BRENDA WHITTAKER, individually and on
                                               behalf of all others similarly situated,
13
14                                             By: /s/ Patrick H. Peluso

15                                             Penny L. Koepke
                                               pkoepke@hoalaw.biz
16                                             Maxwell & Morgan, P.C.
                                               4854 E. Baseline Road, Suite 104
17                                             Mesa, Arizona 85206
                                               Telephone (480) 833-1001
18
                                               Patrick H. Peluso*
19                                             ppeluso@woodrowpeluso.com
                                               Taylor T. Smith*
20                                             tsmith@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
21                                             3900 East Mexico Avenue, Suite 300
                                               Denver, Colorado 80210
22                                             Telephone: (720) 213-0675
                                               Facsimile: (303) 927-0809
23
24                                             Attorneys for Plaintiff and the Class

25                                             * Pro Hac Vice admission to be sought
26
27
28
                                                   2
          Case 3:20-cv-08150-JJT Document 24 Filed 10/14/20 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true and accurate copy of the above titled
 2
     document was served upon counsel of record by filing such papers via the Court’s ECF
 3
     system on October 14, 2020.
 4
                                                     /s/ Patrick H. Peluso
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
